Tilghman C. J.
The plaintiff in error was indicted in York county for the murder of Margaret Herman, and convicted and sentenced for murder of the first degree, at a Court of Oyer and Terminer and general gaol -delivery. Her counsel have assigned several errors, but my opinion shall be confined to one. By the act of 4th April 1807, it is enacted, that whenever any process shall be issued for summoning a jury, the sheriff shall immediately on receiving the same, give notice to the county commissioners, who or any two of whom shall with the sheriff proceed to draw out of the proper wheels, the names of the number of jurymen .required, in the manner prescribed by the said act, and it shall he the duty of the sheriff to summon the several persons whose names are so drawn out, at least ten days previous to the sitting of the Court, and to make return in what manner he has served such process.
It - appears by the record before us, that a precept was issued on the 8th of January 1813, whereby command was given to the sheriff and the county commissioners, that they should proceed to draw the names of a sufficient number of persons to serve as grand and petit jurors at a Court of , Oyer and Terminer and general gaol delivery, to be held on the first Monday of April next following, but it does not appear by any return of the sheriff or commissioners, that they ever proceeded to draw the jurors according to the command of the writ. Afterwards, on the 1st of March 1813, a venire facias was issued, commanding the sheriff to summon twenty-four grand jurors and fifty jurors, whose names are mentioned in the writ. The return is indorsed, “ executed as within I am commanded,” and signed by the sheriff. It appears therefore on the whole record, that the jurors were summoned, but it does not appear that they were drawn. But unless they were drawn, the prothonotary was not authorized to issue a venire facias commanding that those particular persons should be summoned. If there had been but one precept, commanding the sheriff to cause to come before the judges at a'certain day and place, a sufficient number of jurors &c., without entering into the details of his duty, and he had made a general return, that he had summoned them as he was commanded, with a pannel containing their names annexed, it might have been in*450tended, that in summoning them he had complied with all legal requisites. But that is not the case here, for the sheriff is commanded to summon particular persons, and he only returns that he has summoned those persons, but to the other precept commanding him to draw the names of the jurors he has made no return; so that it does not appear on this record either expressly or by necessary implication, that the persons who served as jurors were summoned according to law. I am therefore of opinion that the judgment should be reversed.
Yeates J. and Bra.ckene.idge J. were of the same opinion.
Judgment reversed.